Order entered April 23, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01583-CV

          DALLAS MEDICAL CENTER, LLC, ET AL, Appellants

                                        V.

            MOLINA HEALTHCARE OF TEXAS, INC., Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-06920

                                     ORDER

      The reporter’s record in this appeal is past due. By postcard dated January

29, 2020, we notified the Vielica Dobbins, Official Court Reporter for the 193rd

Judicial District Court, that the reporter’s record was overdue and directed her to

file the reporter’s record within thirty days. By order dated March 10, 2020, we

again notified Ms. Dobbins that the reporter’s record was overdue and ordered her

to file the reporter’s record by March 31, 2020. To date, the reporter’s record has
not been filed and Ms. Dobbins has not otherwise communicated with the Court

regarding the reporter’s record.

      Accordingly, we ORDER Vielica Dobbins to file, within TWENTY DAYS

of the date of this order, either (1) the reporter’s record; (2) written verification no

hearings were recorded; or (3) written verification that appellants have not paid for

or made arrangements to pay for the reporter’s record. We notify appellants that if

we receive verification they have not requested the reporter’s record or paid for or

made arrangements to pay for the reporter’s record, we will order the appeal

submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

      We expressly CAUTION Ms. Dobbins that failure to comply with this order

WILL result in the Court taking such action as is necessary to have Ms. Dobbins

comply with the Court’s orders, including an order that she not sit as a court

reporter until she complies.

      We DIRECT the Clerk to send copies of this order to:

      Honorable Bridgett N. Whitmore
      Presiding Judge
      134th Judicial District Court

      Vielica Dobbins
      Official Court Reporter
      134th Judicial District Court
All parties


              /s/   BILL WHITEHILL
                    JUSTICE